DOWDELL, J.
The evidence in this case upon the principal issue involved, is practically without dispute. The reasonableness of the Bailway' Company’s rules which were adopted by the Alabama Car Service Association relative, to demurrage charges on its cars, and the time limit in the placing of its-cars for unloading, and the unloading of the same, by the consignee, etc., as shown by the evidence, seems not to have been denied or questioned.
We concur in the statement made by counsel for appellees in their brief, that the only question in this case necessary to be considered, is whether the appellant had released its lien upon the lumber by placing the car on the “team track” for the purpose of being unloaded. The proposition seems quite clear, that if the appellant, Bailway Company, had no lien upon the lumber, then in removing the car with the lumber on it and holding the lumber for the purpose of enforcing a pretended lien, it, the Bailway Company, would be guilty of a conversion. This, we understand, is not controverted by counsel for appellant.
The contention of the appellee is that by placing the car of lumber on the “team track” to be unloaded by the consignee was a delivery of the lumber to the consignee, and such a delivery of posses don of the property as amounted to a release of whatever lien the Bailway Company had on the lumber. It is not denied that the Bail-way Company, as a common carrier had a lien on the 'lumber for transportation charges, and for the demur-rage charges, which had accrued after notice to the consignee of the arrival of the car of lumber, under the company’s rules. Indeed, this question is not involved, as the undi qmted evidence shows that the charges had been paid by the consignee, when the car was placed on the “team track” to be there unloaded by the consignee. And it was at this time, that the appellee, who was the consignee, claims that the lumber was delivered by, and passed from the possession of, the Bailway Company into its possession, discharged of all antecedent liens and not *330subject to- any subsequent lien. It is not denied that the car remained upon the “team track”, where it had” been placed by the Railway Company for the appellee’s convenience in unloading the same, for the “time limit” allowed by the rules of the Railway Company, and that the demurrage for which a lien is claimed accrued after the expiration of the “time limit” for unloading. As stated above, the reasonableness of the rule as to “time limit” and “demurrage” charges, is not questioned, nor is it denied that the appellee had notice of such rule. The (prestíon then is, whether a lien on the lumber remaining on the car arose in favor of the Railway Company for demurrage accruing subsequent to the delivery in the manner stated, and after the expiration of the “time limit” for unloading the car.
Leading up to tlie,proposition, it may be stated, that this court has held that a rule of a railroad company that a partv to whom freight is consigned must receive the same within forty-eight hours after notice, is a reasonable one, and a charge for storage after that time is legal. — Gulf City Construction Co. v. L & N. R. R. Co., 121 Ala. 621.
And it may be said, as a corollary to this, a railroad company may legally charge storage or demurrage for its cars used and occupied by consignees beyond a reasonable tune after the contract of transportation has been fulfilled. — Miller, et al. v. Georgia R. R. & Banking Co., 88 Ga. 563; 15 S. E. 316; 30 Am. St. Rep. 170. See also 20 Am. & Eng. R. R. Cases, (N. S.) 450, where will be found a c(illation of authorities on the question. It is a well settled proposition of law that a warehouseman has a lien for his charges. — Steinman v. Wilkins, (Pa.) 42 Am. Dec. 254, and note on page 257; 28 Am. & Eng. Ency. Law, (1st Ed.) p. 663. It is equally well settled that where a. common carrier, after the arrival of freight, gives notice to the consignee and places the goods in its warehouse, its liability thereafter is that of a. warehouseman. — Collins v. Ala. Great Southern R. R. Co., 104 *331Ala. 390. And the carrier is entitled to additional compensation for its services as Avarehouseman. — Gulf City Construction Company v. L. & N. R. R. Co. supra.
It would seem, if the carrier can make an. additional charge Aidien it stores the goods in its warehouse and have a lien for such charge, upon like principle and for the same reasons, it may make an additional charge and have a lien therefor Avhen the goods remain in its cars after its liability as a common carrier has ceased. — Miller v. Georgia R. R. & Banking Co. supra; Miller v. Mansfield, 112 Mass. 260; New Orleans & North Eastern R. R. Co. v. George, (Miss.) 35 South. 193.
In Miller v. Georgia R. R. & Banking Co., it Avas said, “We do not think it material, as affecting the right to make a charge of this character, that the goods remain in the cars, instead of being put into a Avarehouse.” And in the case of New Orleans & North Eastern R. R. Co. v. George, supra, it is said, “There is no force in the argument AAliicli concedes the right of the carrier to make demurrage charges, but contends that the goods must be delivered, and then the carrier sue for the amount. This course Avould give the dishonest and insolvent unfair advantage, and Avould breed a multiplicity of suits.”
The foregoing authorities fully sustain the doctrine of the right of the carrier to a lien upon the good-? transported for demurrage charges. Coming then to the main question in the case before us, Avas the placing of the car of lumber on the “team track” of the Raihvay Company for the purpose of being unloaded by the consignee, such an absolute and unqualified delivery of the lumber into the possession of the consignee as Avould cut off any future right of lien for legitimate charges for car service, or demurrage, subsequently accruing? We think not. The delivery of the possession of the lumber, in the manner in which it Avas made, and under all the conditions and circumstances, was a qualified delivery. The delivery wasconditionedupon the lumber being unloaded from the car within a fixed time, and upon a failure of the consignee to comply with this condition additional rights *332and liabilities between the parties arose. The right of the consignee’s possession of the lumber was accompanied with the duty on his part to remove the same from the car. It would hardly be contended that the placing of the car for the purpose of unloading terminated all liability of the Railway Company both as carrier and warehouseman while the lumber yet remained on its car. Upon the same principle that a railroad company, when its relation becomes that of a warehouseman, has a lien upon goods for storage charges, it has a lien upon goods for demurrage, or car service. A contrary doctrine would defeat the purpose of the rule of the Car Service Association adopted by the Railroads, and which was made in the interest of commerce generally, and for the benefit of shippers as well as carriers.
The indefinite detention of cars by shippers would naturally tend to impair the ability of the carrier to meet the demands of commerce, and lessen the facility of transportation.
The case of Lane v. Old Colony & Fall River R. R. Co. 14 Gray (Mass.) 143, is somewhat similar in principle to the case in hand. In that case the railroad company had placed a shipment of coal in a bin on the company’s ground to be removed by the consignee, and after a part had bee'n hauled away, the consignees refused to pay the freight and storage charges. It was held, that the railroad company still had a lien on- the coal which had no t-been hauled away for such charges. We think in principle there can be no difference between a delivery of the coal in a bin to be taken and hauled away by the consignee, and a delivery of the lumber on the car on the Railway Company’s “team track” for a like purpose.
Our conclusion is, that a lien for the subsequent charges for car service attached to the lumber in favor of the Railway Company. The evidence being without conflict, the trial court erred in refusing the general charge *333requested by the defendant. And for this error the judgment will be reversed and the canse remanded.
Reversed and remanded.
McClellan, C. J., Haralson and Tyson, J.J., concurring.